Citation Nr: 1455496	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  10-10 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a compensable rating for service-connected left thumb Dupuytren's contracture with pruritus, previously rated as pruritus without rash, left thenar region.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1982 to October 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Veteran's claim is now under the jurisdiction of the RO in Roanoke.

The Veteran initially requested a Board hearing in a June 2010 statement.  However, in a subsequent statement received in August 2014, the Veteran withdrew her hearing request.  

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.


FINDING OF FACT

Throughout the period on appeal, the Veteran's service-connected left thumb Dupuytren's contracture resulted in limitation of motion of the thumb, with a gap of one to two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.


CONCLUSION OF LAW

The criteria for the assignment of a 10 percent rating, but no higher, for service-connected left thumb Dupuytren's contracture have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5228 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  The duty to notify was satisfied in a September 2009 letter to the Veteran. 

The duty to assist has also been satisfied.  The Veteran's service treatment records, post-service medical records and lay statements from the Veteran and her representative are in the claims file and were reviewed in connection with her claim.  The Veteran has not identified any additional outstanding evidence in this matter that could be used to substantiate her claim.

The Veteran was afforded VA examinations to assess the nature and etiology of her left hand disability.  The VA examinations were adequate, as the examiners conducted a complete examination, fully reviewed the Veteran's medical history, and recorded all findings considered relevant under the applicable law and regulations.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).

 The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to her claim.

II.  Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing the veteran's symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Veteran was initially service-connected for pruritus without rash, left thenar region and the condition was rated as a skin disability.  See July 1978 rating decision.  In the statements she submitted in support of her claim and in medical records, the Veteran complained of itching of the skin, limited range of motion of her thumb and decreased grip strength of her left hand.  

In an August 2013 rating decision and a Supplemental Statement of the Case (SSOC) issued that same month, the Veteran's disability was recharacterized as "left hand first thumb Dupuytren's contracture with pruritus."  The RO continued to rate the Veteran's left hand disability under Diagnostic Code (DC) 7899-7806 pertaining to dermatitis or eczema.  See 38 C.F.R. § 4.118.  

One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  Given the nature 

Given the nature of the Veteran's symptoms as detailed in the medical evidence, the Board will evaluate the Veteran's hand under 38 C.F.R. § 4.118, as well as DC 5228 for limitation of motion of the thumb.  See 38 C.F.R. § 4.71a.  
 
Under 38 C.F.R. § 4.118, DC 7806 (dermatitis or eczema), a 10 percent evaluation is assigned where there is involvement of at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.

Under 38 C.F.R. § 4.71a, DC 5228, a 10 percent rating is assigned with a gap of one to two inches (2.5 to 5.1 cm) between the thumb and the fingers, with the thumb attempting to oppose the fingers.  A rating of 20 percent is assigned with a gap of more than two inches (5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  The rating criteria are identical for the major and minor hand.

The Veteran generally asserts that she is entitled to higher evaluations for her service-connected left hand disability for the period on appeal.  The Veteran's application seeking an increased rating was received on August 24, 2009.  Thus, the appeal period begins August 24, 2008.  Relevant evidence dated during the appeal period includes VA treatment records, VA examinations and the Veteran's own statements.

Private treatment records include a July 2010 record which reflects the Veteran's complaints of recurrent itching of the hand, as well as dull and aching pain due to contracture of the palmar fascia.  Left hand grip strength and tone were both found to be normal upon examination.  There were no deformities, malalignments or discrepancies.  The Veteran was found to have Dupuytren's contracture in her left hand.  The examiner injected the Veteran's left hand with 5 mg of Aristospan.  A December 2011 treatment record notes that the Veteran's symptoms of contracture of the palmar fascia are severe, intermittent, and located in the left thumb interphalangeal joint.

At a September 2009 VA examination undertaken in connection with the current claim, the Veteran reported experiencing pruritus without rash in the left thenar region of her left hand for 12 years.  She described experiencing intermittent symptoms of itching that last up to two hours, but had no exudation, ulcer formation, shedding or crusting.  The examiner noted that the Veteran experienced almost daily flare-ups, with functional impairment during flare-ups unaffected except that it slows the Veteran's work on her computer if she stops to rub her thumb.  Upon examination, the Veteran showed "no signs of skin disease: acne, chloracne, scarring alopecia, alopecia arreata or hyperhidrosis."  The Veteran reported that the only treatment received was topical.  The VA examiner provided a diagnosis of pruritus without rash, left thenar region, and noted that at the time of the examination, the Veteran's condition was quiescent. 

In July 2013, the Veteran was afforded another VA skin examination where she was noted to have a diagnosis of contracture with pruritus of the left hand, first digit.  The VA examiner noted that the Veteran had been treated with oral or topical medications in the past 12 months for her skin condition with systemic corticosteroids or other immunosuppressive medications, notably steroid injections totaling less than six weeks during the prior 12-month period.  The VA examiner noted that the Veteran did not have any treatments or procedures other than systemic or topical medications in the past 12 months for exfoliative dermatitis or papulosquamous disorders.  She did not have any debilitating or non-debilitating episodes in the past 12 months due to urticarial, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.  Upon examination, the Veteran was not found to have any of the following skin conditions visible: dermatitis, eczema, bullous disorder, psoriasis, infections of the skin, cutaneous manifestations of collagen-vascular disease or papulosquamous disorder.  The Veteran was also not found to have acne, chloracne, vitiligo, alopecia or hyperhidrosis.

The Veteran was also afforded a VA hand examination in July 2013, where she was noted to have a diagnosis of Dupuytren's disease of the left hand.  The Veteran claimed the condition began in 1997 and complained of pain causing difficulty with gripping/holding.  Upon examination, the Veteran was found to have evidence of painful motion of the left thumb, with objective evidence of painful motion beginning at a gap of one to two inches (2.5 to 5.1 cm) between the thumb pad and the fingers.  With finger flexion, there was no gap between any fingertips and the proximal transverse crease of the palm or evidence of painful motion in attempting to touch the palm with the fingertips.  There was also no limitation of extension or evidence of painful motion for the index finger or long finger.  The Veteran was able to perform repetitive-use testing with three repetitions with no additional limitation of motion for any fingers or thumbs following the tests.  The VA examiner noted that the Veteran did not have ankylosis of the thumb or fingers.  It was the examiner's opinion that the Veteran's current Dupuytren's contracture is related to symptoms affecting the left hand thenar region that were experienced in service.  

The record reflects that the Veteran's treatment for her service-connected left hand disability has involved the use of steroid injections; however, the medical records show the injections were treatment for the left hand pain related to the Dupuytren's contracture, rather than skin complaints.  See July 2010 and December 2011 private treatment records.  There is no indication that the Veteran underwent systemic therapy such as corticosteroids for skin complaints.  Thus, an increased rating would not be warranted under DC 7806.  

The Board finds that a rating under DC 5228 is more appropriate, given that the steroid injections were for finger pain and the most recent VA examiner indicated that the Veteran's current Dupuytren's contracture is related to symptoms affecting the left thenar region in service.  See Pernorio, 2 Vet. App. at 625.  On VA examination, the examiner noted painful motion of her left thumb, with objective evidence of painful motion beginning at a gap of one to two inches (2.5 to 5.1 cm) between the thumb pad and the fingers.  Thus, the criteria for a 10 percent rating are met.  DeLuca, 8 Vet. App. at 202. 

The discussion above reflects that the symptoms of the Veteran's left hand disability, including itching of the skin, decreased grip strength and painful motion of the thumb, are contemplated by the applicable rating criteria.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Lastly, a request for a total disability rating based on individual unemployability due to service-connected disability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not argued and the evidence of record does not establish that her service-connected left hand disability prevents her from obtaining and/or maintaining gainful employment.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  Therefore, further consideration of TDIU is not warranted.

In summary, the Board concludes that a disability rating of 10 percent, but no higher, is warranted for the Veteran's left thumb Dupuytren's contracture with pruritus.



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a 10 percent rating, but not higher, for service-connected left thumb Dupuytren's contracture with pruritus is granted, subject to the laws and regulations governing the award of monetary benefits.





____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


